
	
		IB
		Union Calendar No. 397
		111th CONGRESS
		2d Session
		H. R. 3290
		[Report No.
		  111–667]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 22, 2009
			Mrs. Maloney (for
			 herself, Mr. King of New York,
			 Mr. Nadler of New York,
			 Mr. Weiner,
			 Mr. Ackerman,
			 Mr. Engel,
			 Mr. Israel,
			 Ms. Clarke,
			 Mr. Sires,
			 Mr. Holt, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		
			November 30, 2010
			Additional sponsor: Mr. Polis
			 of Colorado
		
		
			November 30, 2010
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To provide the spouses and children of
		  aliens who perished in the September 11 terrorist attacks an opportunity to
		  adjust their status to that of an alien lawfully admitted for permanent
		  residence.
	
	
		1.Short titleThis Act may be cited as the
			 September 11 Family Humanitarian
			 Relief and Patriotism Act of 2009.
		2.Adjustment of
			 status for certain victims of terrorism
			(a)Adjustment of
			 statusThe status of any
			 alien described in subsection (b) may be adjusted by the Secretary of Homeland
			 Security to that of an alien lawfully admitted for permanent residence, if the
			 alien—
				(1)applies for such adjustment not later than
			 1 year after the date of the enactment of this Act;
				(2)is not inadmissible to the United States
			 under paragraph (2) or (3) of section 212(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)), or deportable under paragraph (2) or (4) of section
			 237(a) of such Act (8 U.S.C. 1227(a)); and
				(3)not later than the date on which the
			 application under paragraph (1) is submitted, satisfies any applicable Federal
			 tax liability by establishing that—
					(A)no such tax
			 liability exists; or
					(B)all outstanding
			 liabilities have been paid.
					(b)Aliens eligible
			 for adjustment of status
				(1)In
			 generalThe benefit provided by subsection (a) shall apply to any
			 alien who—
					(A)was, on September
			 10, 2001, the spouse, child, unmarried son, or unmarried daughter of an alien
			 who died as a direct result of the terrorist activity conducted against the
			 United States on September 11, 2001;
					(B)was deemed to be a beneficiary of, and by,
			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101);
			 and
					(C)made a proffer of information to the
			 Secretary of Homeland Security between April 24, 2008, and August 15, 2008, in
			 connection with a request for immigration relief.
					(2)ExceptionAn alien shall not be provided any benefit
			 under this section if the Secretary of Homeland Security determines that the
			 alien has willfully made a material misrepresentation or material omission in
			 the proffer of information described in paragraph (1)(C).
				(c)Work
			 authorizationThe Secretary
			 of Homeland Security may authorize an alien who has applied for adjustment of
			 status under subsection (a) to engage in employment in the United States during
			 the pendency of such application.
			(d)ConstructionNothing in this section shall be construed
			 to limit the existing authority of the Secretary of Homeland Security on the
			 date of the enactment of this Act to require any form or other submission of
			 information or to perform any background or security check for the purpose of
			 determining the admissibility, or eligibility under this section, of any
			 alien.
			(e)Waiver of
			 regulationsThe Secretary of
			 Homeland Security shall issue guidance to carry out this section not later than
			 6 months after the date of the enactment of this Act, but is not required to
			 promulgate regulations prior to implementing this section.
			(f)No offset in
			 number of visas availableWhen an alien is granted the status of
			 having been lawfully admitted for permanent residence under this section, the
			 Secretary of State shall not be required to reduce the number of immigrant
			 visas authorized to be issued under the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
			(g)DefinitionsFor
			 purposes of this section:
				(1)The term applicable Federal tax
			 liability means liability for Federal taxes, including penalties and
			 interest, owed for any year for which the statutory period for assessment of
			 any deficiency for such taxes has not expired.
				(2)Except as otherwise specifically provided
			 in this section, the definitions used in the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) (excluding the definitions applicable exclusively to title
			 III of such Act) shall apply in the administration of this section.
				
	
		November 30, 2010
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
